863 F.2d 47
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry Lee CARR, Plaintiff-Appellant,v.CHAMPION INTERNATIONAL CORPORATION, Defendant-Appellee.
No. 87-4062.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1988.

Before LIVELY, DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se appellant, Jerry Lee Carr, appeals the judgment of the magistrate dismissing his cause of action filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq., as amended.  Furthermore, Carr moves, in effect, for reconsideration of a decision rendered in a letter to him by the clerk that this court does not have jurisdiction over the production of documents that were not before the district court.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Carr sued the Champion Paper Company claiming that his employment was wrongfully terminated in violation of Title VII.  The parties consented to trial by magistrate and the magistrate concluded, after three days of trial, that Carr failed to establish a prima facie case.  Furthermore, the magistrate found ample nondiscriminatory reasons for terminating Carr's employment.  Therefore, Carr's case was dismissed pursuant to Fed.R.Civ.P. 41(b) for insufficiency of evidence.  Judgment was entered for appellee.


3
On appeal, Carr reasserts that his employment was wrongfully terminated.  Carr has also filed with this court a "Motion in Opposition to a Ruling by [the Deputy Clerk of the Sixth Circuit Court of Appeals] on Motions Filed by Appellant."


4
We find no error in the magistrate's findings of fact or conclusions of law.  Carr failed to establish a prima facie case.   Jackson v. Pepsi-Cola, Dr. Pepper Bottling Co., 783 F.2d 50 (6th Cir.1986).  Therefore, dismissal pursuant to Fed.R.Civ.P. 41(b) was not error.


5
For the reasons set out in the magistrate's order of October 8, 1987, we affirm the judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.  Carr's "Motion in Opposition ..." is devoid of merit and is hereby denied.